Citation Nr: 0735839	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-26 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Timeliness of a notice of disagreement with November 1997 
rating decisions regarding the initial evaluation for post 
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for muscle aches due to 
an undiagnosed illness.  

3.  Entitlement to service connection for joint pain in the 
hips due to an undiagnosed illness.  

4.  Entitlement to service connection for joint pain in the 
left ankle due to an undiagnosed illness.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
knee disability.  

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ankle disability.  

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of nuclear biological chemical (NBC) pills.  

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1991.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran had previously been represented in this matter by 
Disabled American Veterans.  However, in a March 2007 
statement, the veteran revoked the power of attorney.  He 
indicated that he would be representing himself.  

Clarification of Issues on Appeal

In a December 1991 rating decision, the RO denied entitlement 
to bilateral pes planus, right ankle disability, right knee 
disability, chronic fatigue and residuals of NBC pills.  That 
month, the veteran was notified of the adverse decision and 
of his appellate rights; however, he did not file an appeal.  
See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104; 
20.1103 (2007). 

In an April 1997 rating decision, the RO, in part, denied 
entitlement to service connection for a rash, back condition, 
joint pain in the shoulders, headaches, sinusitis, erection 
problems and diarrhea as due to an undiagnosed illness and 
entitlement to a left knee disability.  In addition, the RO 
determined that new and material evidence had not been 
submitted to reopen the claims of entitlement to service 
connection for bilateral pes planus, right ankle disability, 
right knee disability and chronic fatigue.  

In November 1997, the RO again denied service connection for 
headaches, sinusitis, erection problems and fatigue as due to 
an undiagnosed illness.  The RO granted service connection 
for PTSD and assigned a noncompensable evaluation from July 
28, 1994.  The noncompensable rating was confirmed and 
continued by a rating decision later that month.  

In July 2003, the veteran filed correspondence indicating 
that he wished to know the status of his PTSD claim filed in 
1995.  In a letter that month, the RO advised the veteran of 
the November 1997 decisions.  

In September 2003, the veteran filed a request to reopen his 
PTSD claim.  

In September 2003, the RO increased the disability rating for 
PTSD to 50 percent effective August 26, 2003.  In May 2004, 
the rating was increased to 70 percent effective August 26, 
2003.  

In June 2004, the veteran filed a statement arguing that he 
was entitled to at least a 50 percent rating for PTSD from 
July 28, 1994.  He maintained that he never received the 
November 1997 notice letters.  Whether the veteran filed a 
timely notice of disagreement with the November 1997 rating 
decisions regarding the evaluation for PTSD is the subject of 
the current decision.  

In a January 2007 rating decision, the RO denied service 
connection for muscle aches, joint pain in the hips and joint 
pain in the left ankle as due to undiagnosed illness.  The RO 
also determined that new and material evidence had not been 
submitted to reopen claims for the following issues: sinus 
problems; headaches; back condition; left knee condition; 
right knee condition; joint pain in the shoulders; right 
ankle injury; erection problems; rash; NBC pills; and 
bilateral pes planus.  In March 2007, the veteran filed a 
notice of disagreement (NOD) with the service connection 
issues.  He also argued that new and material evidence should 
not be required regarding the other issues since he did not 
receive notice of the 1997 rating decisions.  See VA Form 21-
4138, filed in March 2007.  

In response, the Board notes that regardless of whether the 
veteran received notice of the 1997 rating decisions, new and 
material is still required to reopen the issues of 
entitlement to service connection for bilateral pes planus, 
right ankle disability, right knee disability, chronic 
fatigue and residuals of NBC pills since the December 1991 is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2007).  As such, the Board will construe the 
veteran's March 2007 statement as a NOD with the January 2007 
rating decision regarding these issues.  These issues, along 
with the service connection claims, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Regarding the other issues, the Board feels that given the 
disposition reached below, the RO should revisit whether, in 
fact, new and material is required to reopen these claims.  
If the RO determines that new and material is still required, 
it should construe the veteran's March 2007 statement as a 
NOD and provide him a statement of the case (SOC) regarding 
these issues.  


FINDINGS OF FACT

1.  By rating decision of November 1997, the RO granted 
service connection for PTSD and assigned a noncompensable 
rating effective July 28, 1994.  In a rating decision later 
that month, the RO confirmed and continued the noncompensable 
evaluation.  

2.  In November 1997, the RO sent the veteran letters 
notifying him of the November 1997 decisions; however, the 
letters did not include the veteran's apartment number.  

3.  In June 2004, the veteran filed a NOD with the initial 
evaluation assigned for PTSD.  


CONCLUSION OF LAW

The veteran's June 2004 NOD was timely to appeal the November 
1997 rating decisions.  38 U.S.C.A. § 7105(a), (b), (c) (West 
2002); 38 C.F.R. §§ 19.34, 20.101(c), 20.201, 20.300, 
20.302(a), 20.305 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Timeliness of a NOD with November 1997 rating decisions 
regarding the initial evaluation for PTSD.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).

The courts have not issued any precedential opinions as to 
whether the VCAA is applicable to an appeal involving the 
timeliness of a NOD.

The United States Court of Appeals for Veterans Claims 
(Court) has held that once service connection is granted the 
claim is substantiated and further notice VCAA notice is not 
required with regard to the veteran's disagreement with the 
initial evaluation for the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 490-1 (2006).  It follows that VCAA notice 
would not be required with regard to the timeliness of the 
notice of disagreement with an initial rating.  Nonetheless, 
the Board finds that given the disposition reached in this 
case, any further discussion of the VCAA is not warranted.  

Pertinent Law and Regulations

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's timely filed NOD, in writing, and 
after a SOC has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200 (2007).  
It is a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each issue 
before adjudicating the merits and that, once apparent, a 
potential jurisdictional defect may be raised by the court, 
tribunal, or any party, sua sponte, at any stage in the 
proceedings.  Barnett v. Brown, 83 F.3d 1380, 1385 (1996).  
Within the VA regulatory system, the Board is the sole 
arbiter of decisions concerning the adequacy of a NOD.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.101(d).

A written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a NOD.  38 C.F.R. § 20.201 (2006).

Except in cases of simultaneously contested claims, a 
claimant or his representative must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that the agency 
mails notice of the determination to him.  38 C.F.R. § 
20.302(a) (2007).  Otherwise, the determination will become 
final.  Id.  The date of mailing of the letter of 
notification will be presumed to be the same as the date on 
that letter for determining whether an appeal has been timely 
filed.  Id.  This case did not involve a simultaneously 
contested claim, 38 C.F.R. § 20.3(p) (2007), so the exception 
contained in 38 C.F.R. § 20.302(a) is inapplicable.

The Court has held that there is a presumption of regularity 
that the Secretary properly discharged official duties by 
mailing a copy of a VA decision to the last known address of 
the appellant and the appellant's representative, if any, on 
the date that the decision is issued.  See Woods v. Gober, 14 
Vet. App. 214, 220-21 (2000).  The appellant may rebut that 
presumption by submitting clear evidence to the effect that 
VA's regular mailing practices are not regular or that they 
were not followed.  The burden then shifts to the Secretary 
to establish that the VA decision was mailed to the claimant.  
See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).

Analysis

The basic facts in this case are not in dispute.  In a 
November 1997 rating decision, service connection was granted 
for PTSD, evaluated as noncompensable disabling.  The 
noncompensable evaluation was confirmed and continued in a 
rating action later that month.  Following each decision, the 
RO sent a notification letter to the veteran at his street 
address of record; however, the letters did not include his 
apartment number.  

The veteran argues that he did not receive the 1997 
notification letters until July 2003 because they were not 
sent to the correct address.  

In June 2004, he filed a NOD with the initial evaluation for 
PTSD.  

Upon review, the Board finds that in this case the 
presumption of regularity has been rebutted by clear 
evidence.  Although the Board is skeptical of the veteran's 
claim that he did not receive the November 1997 notifications 
until July 2003, the fact remains that the November 1997 
notifications letters did not contain the apartment number in 
the address.  The Board finds relevant the fact that a 
notification letter sent to the veteran in April 1997 did 
contain his apartment number.  Therefore, VA was well aware 
that such was part of the veteran's mailing address.  

The Board does not agree with the RO's assertion that, 
because the letters were not returned as undeliverable, there 
is no question that the veteran was properly notified.  The 
Board can think of many reasons why the letters were not 
returned.  Because the 1997 notice letters did not contain 
the veteran's complete mailing address, the Board will afford 
the veteran the benefit of the doubt in this matter.  That 
is, without evidence showing actual receipt on the veteran's 
part, the Board will find that he did not receive the 1997 
letters until July 2003.  As such, his June 2004 
correspondence constitutes a timely NOD as to the initial 
evaluation assigned for PTSD.  


ORDER

A timely NOD was filed with November 1997 rating decisions 
regarding the initial evaluation for PTSD.  


REMAND

Entitlement to service connection for muscle aches due to an 
undiagnosed illness.  

Entitlement to service connection for joint pain in the hips 
due to an undiagnosed illness.  

Entitlement to service connection for joint pain in the left 
ankle due to an undiagnosed illness.  

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
knee disability.  

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ankle disability.  

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of NBC pills.  

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.  

Reasons for remand

In a January 2007 rating decision, the RO denied entitlement 
to muscle aches, joint pain in the hips and joint pain in the 
left ankle as due to undiagnosed illness.  The RO also 
declined to reopen claims for right knee disability, right 
ankle disability, NBC pills and bilateral pes planus.  In 
March 2007, the veteran filed a NOD with the decision.  

The filing of an NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  But, 
here, the RO has not yet issued a SOC concerning the service 
connection and new and material issues.  See 38 C.F.R. § 
19.28 (2007).  In Manlincon v. West, 12 Vet. App. 238 (1999), 
the Court held that in circumstances - as here, where an NOD 
has been filed, but an SOC has not been issued, the Board 
must remand (as opposed to refer) the claim to the RO for 
issuance of an SOC.

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

Send the veteran an SOC pertaining to 
the issues of service connection for 
muscle aches, joint pain in the hips 
and joint pain in the left ankle as due 
to undiagnosed illness, and whether new 
and material evidence has been 
submitted to reopen claims of service 
connection for right knee disability, 
right ankle disability, NBC pills and 
bilateral pes planus.  Advise him and 
his representative of the time period 
in which to perfect an appeal to the 
Board concerning these additional 
claims.  And only if a timely 
substantive appeal is received should 
this additional claim be returned to 
the Board.  See 38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (2007).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


